Title: [Diary entry: 19 April 1786]
From: Washington, George
To: 

Wednesday 19th. Thermometer at 50 in the morning—62 at Noon and 60 at Night. Calm and warm in the forenoon. What little [wind] there was came from the Southward. In the afternoon the wind sprung up—but not fresh from the East. Rid to my Ferry Plantation, and walked into the Neck. At the first few fish were caught. At the latter I found (including what was sowed yesterday and Saturday) 50 rows of Burnet Seed planted along side, and in the same manner of, the rib grass & that they had begun to sow the Sainfoin Seed. Sowing Barley yesterday & this day, at this plantation 30 Rows of which had been put in before I got there every other one of which had a slight sprinkling only of dung not being able to get it out fast enough to manure every row. Mrs. Stuart and her Children went away immediately after breakfast—as did Mr. Brent & Mr. Stuart. A Mr. Chavillie & another Gentleman (the first introduced by the Governor) came just as we had done breakfast & after one had been got for them proceeded on their journey to the Northward. Before dinner, Mr. Rollins and a Mr. Tharpe came here; the first being the undertaker of my New Room intended to commence the Work, and then to leave it under the conduct of the latter which I objected to for reasons which I assigned him; he

therefore determined to return & come back prepared to attend to it himself. My Muddy hole People having compleated all the work that was to do except with the Plows before Corn planting in the common way, came to get the New ground in front of the House in order for that grain by fencing &ca. Major Washingtons Charles returned from New Kent with the Calves & Jenny he went for.